                      Case 2:16-cv-02722-JCM-DJA Document 60 Filed 07/02/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                        ***
                 7     MELVIN SHIPMAN,                                            Case No. 2:16-CV-2722 JCM (VCF)
                 8                                                Plaintiff(s),                  ORDER
                 9             v.
               10      NAV-LVH CASINO LLC,
               11                                            Defendant(s).
               12
               13             Presently before the court is the matter of Shipman v. NAV-LVH Casino, LLC, case no.
               14     2:16-cv-02722-JCM-DJA
               15             Parties filed a notice of settlement on May 29, 2020, requesting 30 days to submit
               16     settlement paperwork and file a stipulation to dismiss. Thirty days have since passed and the
               17     parties have not filed their stipulation. The court orders the parties to file their stipulation to
               18     dismiss this action on or before July 17, 2020. If the parties cannot so stipulate, they shall file a
               19     status report in lieu of the stipulation.
               20             Accordingly,
               21             IT IS SO ORDERED.
               22             DATED July 2, 2020.
               23
                                                                         __________________________________________
               24                                                        UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
